PER CURIAM.
Alexander and Peter Philippou challenge a final summary judgment of foreclosure entered in favor of Chase Home Finance LLC, a nonparty. The plaintiff, J.P. Morgan Mortgage Acquisition Corporation (J.P. Morgan), confesses error relating to the entry of the final summary judgment and requests that the final judgment be reversed and this case remanded to the trial court for further proceedings.
Upon consideration of J.P. Morgan’s confession of error, we reverse the final summary judgment of foreclosure and remand this case to the trial court for further proceedings. See Verizzo v. Bank of N.Y., 28 So.3d 976, 978 (Fla. 2d DCA 2010); see also Beaumont v. Bank of N.Y. *976Mellon, 81 So.3d 553, 554 (Fla. 5th DCA 2012).
Reversed and remanded.
WALLACE, CRENSHAW, and MORRIS, JJ., Concur.